Exhibit 10.1

 

 

HARVEST NATURAL RESOURCES, INC.

11.0% Senior Notes due 2014

and

Warrants to Purchase Shares of Common Stock

SECURITIES PURCHASE AGREEMENT

 

 

Dated as of October 11, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.         PURCHASE AND SALE OF SECURITIES

     1   

1.1

  

Issue of Securities

     1   

1.2

  

Purchase and Sale of Securities

     3   

1.3

  

Tax Treatment

     4   

1.4

  

Fees and Expenses

     5   

1.5

  

Registration of Securities

     5   

1.6

  

Delivery Expenses

     6   

1.7

  

Issue Taxes

     6   

1.8

  

Lost, Etc. Securities

     6   

1.9

  

Further Actions

     7   

1.10

  

Other Covenants

     7   

1.11

  

Election to Be Subject to Beneficial Ownership Limitation Provisions

     8   

SECTION 2.         CLOSING CONDITIONS

     9   

2.1

  

Delivery of Documents

     9   

2.2

  

Legal Investment; Purchase Permitted by Applicable Laws

     10   

2.3

  

Payment of Fees

     11   

2.4

  

Compliance with Agreements

     11   

2.5

  

Completion of Simultaneous or Prior Transactions

     11   

2.6

  

Proceedings Satisfactory

     11   

2.7

  

Consents and Permits

     11   

2.8

  

No Material Adverse Effect

     11   

2.9

  

No Material Judgment or Order

     12   

SECTION 3.         REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     12   

3.1

  

Authorization; Enforceability

     12   

3.2

  

Capitalization; Existing Registration Rights

     12   

3.3

  

No Violation or Conflict; No Default

     13   

3.4

  

Use of Proceeds

     14   

3.5

  

No Material Adverse Change; Financial Statements

     14   

3.6

  

Exchange Act Documents; Full Disclosure

     15   

3.7

  

Third Party Consents

     15   

3.8

  

Private Offering

     15   

3.9

  

Solvency

     16   

3.10

  

Litigation

     16   

3.11

  

Environmental Compliance

     16   

3.12

  

ERISA Compliance

     17   

3.13

  

Compliance with Laws

     18   

3.14

  

Foreign Assets Control Regulations

     18   

3.15

  

Survival of Representations and Warranties

     19   

SECTION 4.         REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF EACH PURCHASER

     19   

 

i



--------------------------------------------------------------------------------

4.1

  

Purchase for Own Account

     19   

4.2

  

Accredited Investor

     19   

4.3

  

Authorization

     20   

4.4

  

Securities Restricted

     20   

4.5

  

ERISA

     20   

4.6

  

Fairness

     21   

4.7

  

Placement Agents and Counsel

     21   

SECTION 5.         REGISTRATION RIGHTS

     21   

5.1

  

Registration

     21   

5.2

  

Expenses

     22   

5.3

  

Registration Procedures

     22   

5.4

  

Indemnification

     24   

5.5

  

Certain Obligations of Holders

     26   

5.6

  

Rule 144

     27   

SECTION 6.         DEFINITIONS

     27   

6.1

  

Definitions

     27   

6.2

  

Rules of Construction

     34   

SECTION 7.         MISCELLANEOUS

     35   

7.1

  

Amendments and Waivers

     35   

7.2

  

Notices

     35   

7.3

  

Successors and Assigns

     36   

7.4

  

Counterparts

     36   

7.5

  

Headings

     36   

7.6

  

Governing Law; Submission to Jurisdiction

     36   

7.7

  

Entire Agreement

     36   

7.8

  

Severability

     36   

7.9

  

Further Assurances

     37   

 

ii



--------------------------------------------------------------------------------

Annexes:    Annex A    Indenture Annex B    Warrant Agreement Annex C    Form of
Legal Opinion of Special Counsel to the Company Schedules:    1.1    Notices and
Numbers of Securities 3.10    Disclosed Litigation 3.11    Environmental Matters
3.14    Anti-Money Laundering Law Events

 

iii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement dated as of October 11, 2012 is entered into
by and among Harvest Natural Resources, Inc., a Delaware corporation, and the
Purchasers listed on the signature pages hereto.

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in Section 6.1.

In consideration of the premises, mutual covenants and agreements hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company agrees, and each of
the Purchasers severally (but not jointly) agrees, as follows:

SECTION 1. PURCHASE AND SALE OF SECURITIES.

 

1.1 Issue of Securities.

(a) On or before the Closing, the Company will have authorized the original
issue and sale to the Purchasers, in the respective amounts set forth on
Schedule 1.1 hereto, of (i) up to $80,000,000 aggregate principal amount of its
11.0% Senior Notes due 2014 (the “Notes”) and (ii) warrants (the “Warrants”) to
purchase up to an aggregate of 688,913 shares of common stock, par value $0.01
per share, of the Company (“Common Stock”). The Notes and the Warrants shall
each individually be referred to herein as a “Security” and collectively
referred to herein as the “Securities.”

(b) The Securities will be offered and sold to the Purchasers (the “Offering”)
pursuant to (i) the exemption from registration afforded by Section 4(a)(2) of
the Securities Act or Regulation S under the Securities Act and (ii) the
Company’s offering memorandum dated October 9, 2012, as revised by the revised
offering memorandum dated October 10, 2012 (the “Offering Memorandum”).

(c) The Notes will be issued pursuant to an indenture in the form attached
hereto as Annex A (the “Indenture”), to be dated as of the Closing Date, between
the Company and U.S. Bank National Association as trustee (the “Trustee”). Each
Note shall be dated the date of its issuance.

(d) The Warrants will be issued pursuant to a warrant agreement substantially in
the form attached as Annex B hereto (the “Warrant Agreement”). Each Warrant
shall be dated the date of its issuance. The Warrants will be exercisable, in
the manner provided in the Warrants, for a number of shares of Common Stock as
provided in the Warrants (the “Warrant Shares”). Each Holder of Warrants or
Warrant Shares will have certain registration rights with respect to Warrant
Shares and other rights and obligations with respect to Warrants and Warrant
Shares, as provided herein and in the Warrant Agreement.

(e) The terms and provisions contained in the Indenture, the Notes, the Warrant
Agreement and the Warrants shall constitute, and are hereby expressly made, a



--------------------------------------------------------------------------------

part of this Agreement and, to the extent applicable, the parties hereto, by
their execution and delivery of this Agreement, expressly agree to such terms
and provisions and to be bound thereby.

(f) Upon original issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Securities
shall bear the following legend:

THIS OFFER AND SALE OF THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES, ON ITS OWN BEHALF
AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, NOT
TO OFFER, SELL OR OTHERWISE TRANSFER THIS SECURITY, PRIOR TO THE DATE (THE
“RESALE RESTRICTION TERMINATION DATE”) THAT IS IN THE CASE OF RULE 144A
SECURITIES: ONE YEAR (OR SUCH SHORTER PERIOD THAT MAY HEREAFTER BE PROVIDED
UNDER RULE 144 OR ITS SUCCESSOR RULE AS PERMITTING RESALES BY NON-AFFILIATES OF
RESTRICTED SECURITIES WITHOUT RESTRICTION); OR IN THE CASE OF REGULATION S
SECURITIES: [40 DAYS]1 [ONE YEAR]2 AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH HARVEST NATURAL RESOURCES, INC. (THE “ISSUER”)
OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY
PREDECESSOR OF SUCH SECURITY) EXCEPT (A) TO THE ISSUER, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A) THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT
TO OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES
WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2),
(3) OR (7) UNDER THE SECURITIES ACT THAT IS PURCHASING THE SECURITY FOR ITS OWN
ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL “ACCREDITED INVESTOR,” FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW

 

 

1 

To be included only with respect to debt securities.

2 

To be included only with respect to equity securities.

 

2



--------------------------------------------------------------------------------

TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF
THE SECURITIES ACT OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE
[TRUSTEE’S]3 [WARRANT AGENT’S]4 RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO THIS CLAUSE (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND IN
EACH OF THE FOREGOING CASES, A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON
THIS SECURITY IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE [TRUSTEE]5
[WARRANT AGENT]6. [EACH HOLDER AGREES NOT TO ENGAGE IN ANY HEDGING TRANSACTIONS
WITH REGARDS TO THE WARRANTS OR WARRANT SHARES UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.]7 THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER
AFTER THE RESALE RESTRICTION TERMINATION DATE.

Upon original issuance thereof and until such time as is no longer required
under the applicable requirements of the Internal Revenue Code, the Notes shall
bear the following legend:

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR PURPOSES OF
SECTIONS 1271 ET. SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. FOR
INFORMATION REGARDING THE ISSUE DATE, ISSUE PRICE, AMOUNT OF OID PER $1,000 OF
PRINCIPAL AMOUNT AND YIELD TO MATURITY FOR PURPOSES OF THE OID RULES, PLEASE
CONTACT THE CHIEF FINANCIAL OFFICER OF THE COMPANY AT 1177 ENCLAVE PARKWAY,
SUITE 300, HOUSTON, TEXAS 77007, FAX: (281) 899-5702.

 

1.2 Purchase and Sale of Securities.

(a) The Company agrees to sell and, subject to the terms and conditions set
forth herein and in reliance on the representations and warranties of the
Company contained or incorporated herein, each of the Purchasers agrees,
severally (but not jointly), to purchase the Securities set forth below such
Purchaser’s name on Schedule 1.1 hereto at the purchase price indicated therein.

(b) The purchase and sale of the Securities shall take place at a closing (the
“Closing”) at the offices of Fulbright & Jaworski L.L.P., Fulbright Tower, 1301

 

 

3 

To be included only with respect to debt securities.

4 

To be included only with respect to warrants.

5 

To be included only with respect to debt securities.

6 

To be included only with respect to warrants.

7 

To be included only with respect to warrants.

 

3



--------------------------------------------------------------------------------

McKinney, Suite 5100, Houston, Texas 77010, at 8:30 a.m., Central time, on
October 11, 2012, or such other Business Day as may be agreed upon by the
Purchasers and the Company (the “Closing Date”). Payment for the Securities
shall be made by wire transfer in immediately available funds to the account(s)
specified by the Company to the Placement Agents, or by such other means, and
for such other consideration, as the Company shall approve. Delivery of the
Securities being purchased by each Purchaser shall be made through the
facilities of DTC in accordance with DTC procedures for book-entry settlement,
or if such Purchaser shall so instruct the Company in writing at least two
Business Days prior to Closing, to such Purchaser (in such denomination or
denominations and registered in such Purchaser’s name or the name of such
nominee or nominees as such Purchaser may request), with any transfer taxes
payable in connection with the sale of the Securities duly paid by the Company.
The certificates for the Securities will be made available for inspection by the
Placement Agent and its counsel not later than 1:00 P.M., Eastern time, on the
Business Day prior to the Closing Date.

(c) Each Purchaser’s obligations hereunder are subject to the execution and
delivery of this Agreement by the other Purchasers listed on the signature pages
hereof. The obligations of each Purchaser shall be several and not joint, and no
Purchaser shall be liable or responsible for the acts of any other Purchaser
under this Agreement.

 

1.3 Tax Treatment.

The Company and the Purchasers agree that the Notes and the Warrants are being
issued together as an “investment unit” within the meaning of Section 1273(c)(2)
of the Internal Revenue Code. For the purpose of allocating the issue price of
the “investment unit” to the Notes and the Warrants, the Company and the
Purchasers agree that the aggregate fair market value of the Notes is
$73,874,768.79 and the aggregate fair market value of the Warrants is
$2,685,231.21, in each case, on the date hereof. The Company and the Purchasers
agree that the foregoing allocation will be used to determine the issue price of
the “investment unit” for purposes of Section 1273(c)(2) of the Internal Revenue
Code and Treasury Regulations Section 1.1273-2(h)(2), and except as otherwise
required by applicable Law, to use the foregoing allocation for all applicable
Tax purposes with respect to this transaction. The Company and the Purchasers
agree (i) that the Notes are debt for U.S. federal income tax purposes,
(ii) that the Notes issued to each Purchaser constitute a single debt instrument
for purposes of Sections 1271 through 1275 of the Internal Revenue Code and the
Treasury Regulations thereunder (pursuant to Treasury Regulations
Section 1.1275-2(c)), that such debt instrument is issued with original issue
discount (“OID”), and that such debt instrument is described in Treasury
Regulations Section 1.1272-1(c)(2) and therefore is governed by the rules set
out in Treasury Regulations Section 1.1272-1(c), including
Section 1.1272-1(c)(5), and is not governed by the rules set out in Treasury
Regulations Section 1.1275-4, (iii) that any calculation by the Company
regarding the amount of OID for any accrual period on the Notes shall be as set
forth by the Company in a written statement that shall be prepared by the
Company consistent herewith within forty-five days of the Closing and will be
available to each Purchaser upon request and (iv) to adhere to this Agreement
for U.S. federal income tax purposes and not to take any action or file any Tax
Return, report or declaration inconsistent herewith (including, with respect to
the amount of OID on the Notes, as determined in accordance with the preceding
clause (iii)). This paragraph is not an admission by any Purchaser that it is
subject to United States taxation.

 

4



--------------------------------------------------------------------------------

1.4 Fees and Expenses.

(a) Regardless of whether the Securities are sold, the Company agrees to pay or
reimburse all expenses and costs relating to the Offering, this Agreement and
the other Documents, including without limitation, the following:

(i) the fees and other charges and expenses of Andrews Kurth LLP, as special
counsel to Knight Capital Americas, LLC (“Knight”), in connection with the
Offering and Documents;

(ii) the cost, if any, of printing, reproducing and delivering to each
Purchaser’s home office or the office of such Purchaser’s designee, insured to
such Purchaser’s satisfaction the Documents;

(iii) the fees and expenses (including the fees and expenses of counsel) in
connection with any registration or qualification of the Securities required in
connection with the offer and sale of the Securities pursuant to this Agreement
under the securities or Blue Sky Laws of any jurisdiction requiring such
registration or qualification or in connection with obtaining any exemptions
from such requirements;

(iv) all fees and expenses (including fees and expenses of counsel) in
connection with the approval of the Notes, the Warrants and the Warrant Shares
by DTC for “book-entry” transfer;

(v) each Purchaser’s expenses (including the fees and expenses of counsel)
relating to any amendment to, or modification of, or any waiver or consent or
preservation of rights under, this Agreement or any of the other Documents;

(vi) all costs, expenses, fees and taxes incident to and in connection with the
issuance and delivery of the Notes, including, without limitation, the fees and
expenses of the Trustee and the fees and expenses of the Warrant Agent; and

(vii) all other expenses, including without limitation counsel’s fees,
accountants’ fees incurred by the Company in connection with the transactions
contemplated by this Agreement or any of the other Documents.

(b) The Company shall deliver to each of the Purchasers and each of the
Placement Agents or to such other Persons as such Purchaser or Placement Agent
shall direct, concurrently with the Closing, by intra-bank or Federal funds bank
wire transfer of same day funds, payment for any documented out-of-pocket
expenses for which such Purchaser is entitled to reimbursement pursuant to this
Section 1.4.

 

1.5 Registration of Securities.

The Company shall cause to be kept (a) at the offices of the Registrar (as
defined in the Indenture), a register for the registration and transfer of the
Notes (the “Notes Register”), (b) by

 

5



--------------------------------------------------------------------------------

the Warrant Agent, a register for the registration and transfer of the Warrants
(the “Warrant Register”) in accordance with the terms of the Warrant Agreement
and (c) at the offices of the Transfer Agent, a register for the registration
and transfer of the Warrant Shares (the “Common Stock Register”). The names and
addresses of the Holders of Notes, each transfer of Notes, and the names and
addresses of the transferees of the Notes, shall be registered in the Notes
Register. The names and addresses of the Holders of Warrants, each transfer of
Warrants, and the names and addresses of the transferees of Warrants, shall be
registered in the Warrant Register. The names and addresses of the Holders of
Warrant Shares, each transfer of Warrant Shares, and the names and addresses of
the transferees of Warrant Shares, shall be registered in the Common Stock
Register.

 

1.6 Delivery Expenses.

If a Holder surrenders any Security to the Company for any reason, the Company
agrees to pay the cost of delivering from or to such Holder’s home office or
from or to the office of such Holder’s designee from the Company, insured to
such Holder’s satisfaction, the surrendered Security and each Security issued in
substitution, replacement or exchange for the surrendered Security.

 

1.7 Issue Taxes.

The Company agrees to pay all documentary stamp taxes and other governmental
charges (other than taxes in the nature of income, franchise, property, estate,
inheritance, gift or similar taxes) and governmental fees in connection with the
issuance or delivery by the Company to each Holder of the Securities and the
execution and delivery of the other Documents and any modification of any of
such Securities or other Documents, and will hold such Holder harmless without
limitation as to time against any and all liabilities with respect to all such
taxes and fees. The obligations of the Company under this Section 1.7 are in
addition to any other obligations of the Company contained elsewhere in this
Agreement and shall survive the payment or prepayment of the Notes, at maturity,
upon redemption or otherwise, the exercise of the Warrants and the termination
of this Agreement or any of the other Documents.

 

1.8 Lost, Etc. Securities.

If a mutilated Security is surrendered to the Company or if the Holder of a
Security claims and submits an affidavit or other evidence, satisfactory to the
Company, to the effect that the Security has been lost, destroyed or wrongfully
taken, the Company shall issue a replacement Security if the customary
requirements relating to replacement securities are reasonably satisfied. If
required by the Company, such Holder must provide an indemnity bond, or other
form of indemnity, sufficient in the judgment of the Company to protect the
Company from any loss which it may suffer if a Security is replaced. If any
Purchaser or any other institutional Holder (or nominee thereof) is the owner of
any such lost, stolen or destroyed Security, then the affidavit of an authorized
officer of such owner, setting forth the fact of loss, theft or destruction and
of its ownership of the Security at the time of such loss, theft or destruction
shall be accepted as satisfactory evidence thereof, and no further indemnity
shall be required as a condition to the execution and delivery of a new Security
other than the unsecured written agreement of such owner reasonably satisfactory
to the Company, to indemnify the Company or at the option of the Purchaser, an
indemnity bond in the amount of the Security remaining outstanding. Every
replacement Security shall be a valid and binding obligation of the Company.

 

6



--------------------------------------------------------------------------------

1.9 Further Actions.

During the period from the date hereof to the Closing Date, the Company shall
(i) take all actions necessary or appropriate to cause its representations and
warranties contained in Section 3.3 to be true and correct as of the Closing
Date (unless stated to refer to another date), both before and after giving
effect to the transactions contemplated by this Agreement or any of the other
Documents, as if made on and as of such date, and (ii) take, or cause to be
taken, all action, and do, or cause to be done, all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement or any of the other Documents,
including, without limitation, obtaining all consents and approvals of all
Persons and removing all injunctive or other impediments or delays, legal or
otherwise, which are necessary to the consummation of the transactions
contemplated by this Agreement or any of the other Documents.

 

1.10 Other Covenants.

The Company further covenants and agrees:

(a) to not, and will ensure that no affiliate (as defined in Rule 501(b) of the
Securities Act) of the Company, nor any other Person acting on its behalf, will
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in the Securities Act) that would be integrated with
the sale of the Securities in a manner that would require the registration under
the Securities Act of the sale to the Purchasers of the Securities;

(b) for so long as any of the Securities remain outstanding and during any
period in which the Company is not subject to Section 13 or 15(d) of the
Exchange Act, to make available to any beneficial owner of Securities and to any
prospective purchaser thereof from such beneficial owner, the information
required by Rule 144A(d)(4) under the Securities Act;

(c) to cause the Notes, the Warrants and the Warrant Shares to be eligible for
clearance and settlement through DTC and to comply with the representation
letter of the Company to DTC relating to the approval of such securities by DTC
for “book entry” transfer; and

(d) to (i) advise the Purchasers promptly after obtaining knowledge (and, if
requested by any of the Purchasers, confirm such advice in writing) of the
issuance by any state securities commission of any stop order suspending the
qualification or exemption from qualification of any of the Securities for offer
or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any state securities commission or other regulatory authority,
(ii) use its commercially reasonable efforts to prevent the issuance of any stop
order or order suspending the qualification or exemption from qualification of
any of the Securities under any state securities or Blue Sky laws, and (iii) if
at any time any state securities commission or other regulatory authority shall
issue an

 

7



--------------------------------------------------------------------------------

order suspending the qualification or exemption from qualification of any of the
Securities under any such laws, use its commercially reasonable efforts to
obtain the withdrawal or lifting of such order at the earliest possible time.

 

1.11 Election to Be Subject to Beneficial Ownership Limitation Provisions.

(a) Each Purchaser agrees that if it indicates below its signature to this
Agreement that it has elected to be subject to the provisions set forth below in
Section 1.11(b) (the “Beneficial Ownership Limitation Provisions”) it shall be
subject to such limitations as they will appear on any certificate representing
the Warrants until such time that the Purchaser has provided the Company with
the notice described in the Beneficial Ownership Limitation Provisions or those
provisions shall have otherwise terminated in accordance those provisions.

(b) The following Beneficial Ownership Limitation Provisions will apply only to
a Purchaser who has made the election described in Section 1.11(a): The holder
of this Warrant shall not be entitled to receive shares of Common stock upon
exercise of this Warrant to the extent (but only to the extent) that such
receipt would cause the holder to become, directly or indirectly, a “beneficial
owner” (within the meaning of Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder) of a number of shares of Common Stock
that exceeds the Maximum Percentage of the shares of Common Stock outstanding at
such time. This limitation on beneficial ownership shall be terminated (i) upon
61 days’ notice to the Company by the holder or (ii) immediately on the date
that is 30 days prior to the expiration of the Exercise Period of the Warrants.
Any purported delivery of shares of Common Stock upon exercise of this Warrant
shall be void and have no effect to the extent (but only to the extent) that
such delivery would result in the holder becoming the beneficial owner of more
than the Maximum Percentage of the shares of Common Stock outstanding at such
time. If any delivery of shares of Common Stock owed to the holder upon exercise
of this Warrant is not made, in whole or in part, as a result of this
limitation, the Company’s obligation to make such delivery shall not be
extinguished and the Company shall deliver such shares of Common Stock as
promptly as practicable after the holder gives notice to the Company that such
delivery would not result in such limitation being triggered or after these
beneficial ownership limitation provisions shall have been terminated by the
holder of the Warrants or upon 30 days prior to the expiration of the Exercise
Period of the Warrants. For purposes of this Agreement, (i) the term “Maximum
Percentage” shall mean initially 5%; provided, that if at any time on or after
the date hereof the Holder Group beneficially owns in excess of 5% of the
outstanding shares of Common Stock (excluding any shares issuable under this
Warrant and any other convertible security including a similar limitation), then
the Maximum Percentage shall automatically increase to 10% so long as the Holder
Group owns in excess of 5% of the outstanding shares of Common Stock (excluding
any shares issuable under this Warrant and any other convertible security
including a similar limitation), and (ii) the term “Holder Group” shall mean the
holder of this Warrant plus any other Person with which such holder is
considered to be part of a group under Section 13 of the Exchange Act or with
which such holder otherwise files reports under Section 13 or 16 of the Exchange
Act.

 

8



--------------------------------------------------------------------------------

SECTION 2. CLOSING CONDITIONS.

The obligations of each Purchaser to purchase and pay for the Securities to be
delivered to such Purchaser at the Closing shall be subject to the satisfaction
of each of the following conditions on or before the Closing Date:

 

2.1 Delivery of Documents.

The Company shall have delivered to each Purchaser, in form and substance
satisfactory to such Purchaser, the following:

(a) The Notes being purchased by such Purchaser, duly executed by the Company,
in the aggregate principal amount set forth below such Purchaser’s name on
Schedule 1.1 hereto and the Warrants being purchased by such Purchaser,
representing the number of Warrants set forth below such Purchaser’s name on
Schedule 1.1 hereto.

(b) Duly executed original counterparts of this Agreement, the Indenture, the
Notes, the Warrant Agreement and the Warrants.

(c) The following legal opinions:

(i) An legal opinion, dated the Closing Date and addressed to the Purchasers and
the Placement Agents, from Fulbright & Jaworski L.L.P., counsel for the Company,
as to the matters set forth on Annex C, and otherwise in form and substance
satisfactory to the Purchasers and the Placement Agents.

(ii) Such other legal opinions covering matters incidental to the transactions
contemplated by this Agreement or any of the other Documents as any Purchaser
may reasonably request.

(d) Resolutions of the Board of Directors of the Company, certified by the
Secretary or Assistant Secretary of the Company, to be duly adopted and in full
force and effect on such date, authorizing (i) the execution, delivery and
performance of this Agreement and the other Documents to which the Company is a
party and the consummation of the transactions contemplated hereby and thereby
and (ii) specific officers of the Company to execute and deliver this Agreement
and any other Documents to which the Company is a party.

(e) Certificates of (i) the President or any Vice President (other than the
Chief Financial Officer of the Company) of the Company and (ii) the Chief
Financial Officer of the Company, dated the Closing Date, certifying that
(i) all of the conditions set forth in Sections 2.3, 2.4, 2.5, 2.7, 2.8 and 2.9
are satisfied on and as of such date and specifying as to each such condition
the satisfaction thereof, (ii) all of the representations and warranties of the
Company contained or incorporated by reference herein or in any of the other
Documents are true and correct on and as of such date as though made on and as
of such date (unless stated to relate to another date) and on and as of the
Closing Date as though made on and as of such date (and after giving effect to
the transactions contemplated by this Agreement or any of the other Documents),
and (iii) as to such other matters as such Purchaser may reasonably request.

 

9



--------------------------------------------------------------------------------

(f) A certificate in form, scope and substance reasonably satisfactory to the
Purchasers, from the Chief Financial Officer of the Company, dated the Closing
Date, to the effect that at the Closing Date, (and after giving effect to the
transactions contemplated hereby (including without limitation, the issuance of
the Securities and the application of the proceeds therefrom)), the Company is
Solvent.

(g) Governmental certificates, dated the most recent practicable date prior to
the Closing Date, showing that the Company is organized, existing and in good
standing in the jurisdiction of its incorporation and is qualified as a foreign
corporation and in good standing in all other U.S. jurisdictions in which it has
executive offices or transacts business, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.

(h) Copies of each consent, license and approval required in connection with the
execution, delivery and performance by the Company of this Agreement and the
other Documents and the consummation of the transactions contemplated hereby and
thereby.

(i) Copies of the Charter Documents of the Company, certified as of a recent
date by the Secretary of State of the relevant state of incorporation and
certified by the Secretary or Assistant Secretary of the Company, as true and
correct as of the Closing Date.

(j) Certificates of the Secretary or an Assistant Secretary of the Company as to
the incumbency and signatures of the officers or representatives of the Company
executing this Agreement and the other Documents and any other certificate or
other document to be delivered pursuant hereto or thereto, together with
evidence of the incumbency of such Secretary or Assistant Secretary.

(k) Such additional information and materials as any Purchaser may reasonably
request, including, without limitation, copies of any debt agreements, security
agreements and other contracts to which the Company is a party.

 

2.2 Legal Investment; Purchase Permitted by Applicable Laws.

Each Purchaser’s acquisition of the Securities (a) shall not be prohibited by
any applicable Law or governmental regulation, release, interpretation or
opinion (including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System), (b) shall constitute a legal
investment as of the Closing Date under the Laws and regulations and orders of
each jurisdiction to which such Purchaser may be subject (without resort to any
“basket” or “leeway” provision), and (c) shall not subject such Purchaser to any
penalty or, in its reasonable judgment, other onerous condition in or pursuant
to any such Law, regulation or order; and such Purchaser shall have received
such certificates or other evidence as such Purchaser may reasonably request to
establish compliance with this condition.

 

10



--------------------------------------------------------------------------------

2.3 Payment of Fees.

The Company shall have caused to be delivered to each of the Placement Agents,
at the Closing, by intra-bank or Federal funds bank wire transfer of same day
funds, payment for such Placement Agent’s placement fee owed by the Company to
such Placement Agent.

 

2.4 Compliance with Agreements.

The Company shall have performed and complied with all agreements, covenants and
conditions contained in this Agreement or in any of the other Documents and in
any other document contemplated hereby or thereby, which are required to be
performed or complied with by the Company on or before the Closing Date.

 

2.5 Completion of Simultaneous or Prior Transactions.

Simultaneously with or prior to the sale to each Purchaser of the Securities to
be purchased by such Purchaser:

(a) Each of the Documents shall have been executed and delivered by each of the
parties thereto (other than such Purchaser) in form and substance satisfactory
to the Purchasers, and such parties shall have consummated the transactions
contemplated thereby in accordance with all applicable Laws (including without
limitation, the Securities Act, all applicable state securities Laws and all
related rules and regulations under such statutes and other Laws).

(b) All of the other Purchasers listed in the signature pages hereof shall have
consummated their purchase of Securities pursuant to this Agreement.

 

2.6 Proceedings Satisfactory.

All proceedings taken in connection with the sale of the Securities, the
transactions contemplated hereby, and all documents and papers relating thereto,
shall be reasonably satisfactory to such Purchaser. Such Purchaser and its
counsel shall have received copies of such documents and papers as they may
reasonably request in connection therewith, or as a basis for the Closing
opinions, all in form and substance satisfactory to such Purchaser.

 

2.7 Consents and Permits.

The Company shall have received all consents, permits, approvals and
authorizations and sent or made all notices, filings, registrations and
qualifications as may be required pursuant to any Law, statute, regulation or
rule (Federal, state, local or foreign) or pursuant to any other agreement,
order or decree to which it is a party or to which it is subject, in connection
with the transactions to be consummated on or prior to the Closing Date as
contemplated by this Agreement or any of the other Documents.

 

2.8 No Material Adverse Effect.

Subsequent to December 31, 2011: (a) the Company shall not have suffered any
adverse change in its properties, business, operations, assets, condition
(financial or otherwise) or prospects, that could reasonably be expected to
result in a Material Adverse Effect; and (b)

 

11



--------------------------------------------------------------------------------

except as described in the Exchange Act Documents or as contemplated hereby,
(i) there shall not have been any material change in the capital stock or
long-term debt, or material increase in short-term debt, of the Company and
(ii) the Company shall not have incurred any liability or obligation, direct or
contingent, that is material to the Company, is required to be reflected on a
balance sheet prepared in accordance with GAAP, and has not been disclosed in
the Exchange Act Documents.

 

2.9 No Material Judgment or Order.

There shall not be on the Closing Date any judgment or order of a court of
competent jurisdiction or any ruling of any agency of the Federal, state or
local government that, in the reasonable judgment of any Purchaser, either of
the Placement Agents or their respective counsel, would prohibit the sale or
issuance of the Securities hereunder or subject the Company to any material
penalty if the Securities were to be issued and sold hereunder.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Purchasers, on the date
hereof and as of the Closing, as follows:

 

3.1 Authorization; Enforceability.

(a) The Company has taken all actions necessary to authorize it (i) to execute,
deliver and perform all of its obligations under each of the Documents to which
it is a party, and (ii) to consummate the transactions contemplated thereby.
Upon and after execution and delivery thereof by the parties thereto, each of
this Agreement, the Indenture, the Notes, the Warrant Agreement and the Warrants
will be a legally valid and binding obligation of the Company, enforceable
against it in accordance with its respective terms, except for (a) the effect
thereon of bankruptcy, insolvency, reorganization, moratorium and other similar
Laws relating to or affecting the rights of creditors generally and
(b) limitations imposed by equitable principles upon the specific enforceability
of any of the remedies, covenants or other provisions thereof and upon the
availability of injunctive relief or other equitable remedies.

(b) On the Closing Date, the Securities will be duly authorized and validly
issued, will be fully paid and nonassessable and will not have been issued in
violation of, nor will they be subject to, any preemptive or similar rights. All
of the Warrant Shares have been duly authorized by the Company and reserved for
issuance upon exercise of the Warrants, and upon issuance of such Warrant Shares
in accordance with the terms of the Warrant Agreement and the Warrants, such
Warrant Shares will be validly issued, fully paid and nonassessable.

 

3.2 Capitalization; Existing Registration Rights.

(a) The authorized capital stock of the Company consists of 80,000,000 shares of
Common Stock and 5,000,000 shares of preferred stock, par value $0.01 per share,
of which 5,000 shares have been designated as Series B Preferred Stock.
Currently, (i) 38,757,020 shares of Common Stock are issued and outstanding,
(ii) there were

 

12



--------------------------------------------------------------------------------

outstanding options for the purchase of 3,906,632 shares of Common Stock,
(iii) no other shares of Capital Stock are issued and outstanding and
(iv) 3,937,632 shares of Common Stock were reserved for issuance upon exercise
of outstanding options issued or options that may be issued under the Company’s
2001 Long Term Stock Incentive Plan, the Harvest Natural Resources 2004 Long
Term Incentive Plan, the Harvest Natural Resources 2006 Long Term Incentive
Plan, as amended, and the Harvest Natural Resources 2010 Long Term Incentive
Plan. All shares of Common Stock outstanding on the date hereof have been duly
authorized and are validly issued, fully paid and non-assessable.

(b) Except as disclosed in the Exchange Act Documents, on the Closing Date,
there are no outstanding (i) securities convertible into or exchangeable for any
Equity Interests of the Company, (ii) options, warrants or other rights to
purchase or subscribe to Equity Interests of the Company or securities
convertible into or exchangeable for Equity Interests of the Company,
(iii) contracts, commitments, agreements, understandings, arrangements, calls or
claims of any kind relating to the issuance of any Equity Interests of the
Company, any such convertible or exchangeable securities or any such options,
warrants or rights or (iv) voting trusts, agreements, contracts, commitments,
understandings or arrangements with respect to the voting of any of the Equity
Interests of the Company.

(c) Except for this Agreement and the other Documents, there are no contracts,
commitments, agreements, arrangements, understandings or undertakings of any
kind to which the Company is a party, or by which it is bound, granting to any
Person the right to require the Company to file a registration statement under
the Securities Act with respect to any Equity Interests of the Company or
requiring the Company to include any such Equity Interests with the underlying
securities registered pursuant to any registration statement, including without
limitation the registration statement required pursuant to Section 5.1(a).

 

3.3 No Violation or Conflict; No Default.

(a) Neither the execution, delivery or performance of this Agreement or any of
the other Documents by the Company, nor the compliance with its obligations
hereunder or thereunder, nor the consummation of the transactions contemplated
hereby and thereby, nor the issuance, sale or delivery of the Securities will:

(i) violate any provision of the Charter Documents of the Company;

(ii) violate any statute, Law, rule or regulation or any judgment, decree,
order, regulation or rule of any Governmental Authority to which the Company,
any Subsidiary of the Company or any of their properties may be subject;

(iii) permit or cause the acceleration of the maturity of any debt or obligation
of the Company or any Subsidiary of the Company; or

 

13



--------------------------------------------------------------------------------

(iv) violate, or be in conflict with, or constitute a default under, or permit
the termination of, or require the consent of any Person under, or result in the
creation or imposition of any Lien (other than Permitted Liens (as defined in
the Indenture)) upon any property of the Company or any of its Subsidiaries
under, any mortgage, indenture, loan agreement, note, debenture, agreement for
borrowed money or any other agreement to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries (or
their properties) may be bound, other than such violations, conflicts, defaults,
terminations and Liens, or such failures to obtain consents, which could not
reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Company nor any of its Subsidiaries is in default (without
giving effect to any grace or cure period or notice requirement) under any
agreement for borrowed money or under any agreement pursuant to which any of its
securities were sold.

 

3.4 Use of Proceeds.

All of the net proceeds from the sale of the Securities hereunder will be used
for general corporate purposes, including without limitation the Company’s Gabon
drilling and development program.

 

3.5 No Material Adverse Change; Financial Statements.

(a) No Material Adverse Change. Since December 31, 2011, the Company and its
Subsidiaries, have not suffered any change in their properties, business,
operations, assets, condition (financial or otherwise) or prospects that could
reasonably be expected to result in a Material Adverse Effect.

(b) Financial Statements. Except as disclosed in the Exchange Act Documents,
(i) the financial statements included in the Exchange Act Documents present
fairly the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their consolidated cash flows for the periods specified therein,
(ii) said financial statements have been prepared in conformity with generally
accepted accounting principles and practices (“GAAP”) applied on a consistent
basis; (iii) the supporting schedules, if any, in the Exchange Act Documents
present fairly the information required to be stated therein, (iv) the other
financial and statistical information and any other financial data set forth in
the Exchange Act Documents present fairly, in all material respects, the
information purported to be shown thereby at the respective dates or for the
respective periods to which they apply and (v) to the extent such information is
set forth in or has been derived from the financial statements and accounting
books and records of the Company, have been prepared on a basis consistent with
such financial statements and the books and records of the Company.

 

14



--------------------------------------------------------------------------------

3.6 Exchange Act Documents; Full Disclosure.

The Company has timely filed with the SEC all documents and reports required
under the Exchange Act and the rules and regulations of the SEC thereunder. The
Exchange Act Documents were prepared in accordance with and, as of the date on
which each such Exchange Act Document was filed with the SEC, complied in all
material respects with the applicable requirements of the Exchange Act. Except
to the extent information contained in any of the Exchange Act Documents has
been revised, corrected or superseded by a later Exchange Act Document, none of
the Exchange Act Documents contains an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Furthermore, the Documents, the Offering
Memorandum, the Exchange Act Documents and any other document, certificate or
written statement furnished by or on behalf of the Company to any Purchaser in
connection with the negotiation and sale of the Securities pursuant to this
Agreement, when considered together, do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. There is no material fact known to the Company that has had or could
reasonably be expected to have a Material Adverse Effect and that has not been
disclosed in the Exchange Act Documents.

 

3.7 Third Party Consents.

Neither the nature of the Company and its Subsidiaries nor of any of their
businesses or properties, nor any relationship between the Company or any
Subsidiary and any other Person, nor any circumstance in connection with the
offer, issuance, sale or delivery of the Securities at the Closing nor the
performance by the Company of its other obligations hereunder or under the other
Documents, or the consummation of the transactions contemplated hereby or by any
of the other Documents, as the case may be, is such as to require a consent,
approval or authorization of, or notice to, or filing, registration or
qualification with, any Governmental Authority or other Person on the part of
the Company as a condition to the execution and delivery of this Agreement or
any of the other Documents or the offer, issuance, sale or delivery of the
Securities at the Closing other than such consents, approvals, authorizations,
notices, filings, registrations or qualifications which shall have been made or
obtained on or prior to the Closing Date and such filings under Federal and
state securities Laws which are permitted to be made after the Closing Date and
which the Company hereby agrees to file within the time period prescribed by
applicable Law.

 

3.8 Private Offering.

(a) Assuming the truth and correctness of the representations and warranties set
forth in SECTION 4, the sale of the Securities hereunder is exempt from the
registration and prospectus delivery requirements of the Securities Act.

(b) In the case of each offer or sale of the Securities, no form of general
solicitation or general advertising was used by the Company or its
representatives or agents, including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar medium or broadcast over television or radio, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.

 

15



--------------------------------------------------------------------------------

(c) The Purchasers are the sole purchasers of the Securities. No securities of
the same class as any of the Securities have been issued and sold by the Company
within the six-month period immediately prior to the date hereof.

 

3.9 Solvency.

Immediately prior to and after giving effect to the issuance of the Securities
and the execution, delivery and performance of this Agreement, the other
Documents and any instrument governing Indebtedness of the Company or any of its
Subsidiaries incurred as of the Closing Date, the Company and each of its
Subsidiaries are Solvent.

 

3.10 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Company, threatened or contemplated, at Law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Document, or
(b) except as specifically disclosed in Schedule 3.10, either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

3.11 Environmental Compliance.

(a) The Company and its respective Subsidiaries conduct in the ordinary course
of business a review of the effect of existing Environmental Laws on their
business, operations and properties and claims asserted against them alleging
potential liability or responsibility for violation of any Environmental Law,
and as a result thereof the Company has reasonably concluded that such
Environmental Laws and such claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as otherwise set forth in Schedule 3.11, none of the properties
currently or formerly owned or operated by the Company or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or, to the knowledge of the Company,
is adjacent to any such property; there are no and never have been any
underground or above-ground storage tanks other than in material compliance with
applicable Environmental Laws or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by the Company or
any of its Subsidiaries or, to the knowledge of the Company, on any property
formerly owned or operated by the Company or any of its Subsidiaries; other than
in material compliance with applicable Environmental Laws, there is no asbestos
or asbestos-containing material on any property currently owned or operated by
the Company or any of its Subsidiaries; and Hazardous Materials have not been
Released, discharged or disposed of by the Company or any of its Subsidiaries
or, to the knowledge of the Company, any other Person on any property currently
or formerly owned or operated by the Company or any of its Subsidiaries.

 

16



--------------------------------------------------------------------------------

(c) Except as otherwise set forth on Schedule 3.11, or as could not reasonably
be expected to have a Material Adverse Effect, neither the Company nor any of
its Subsidiaries is undertaking, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and to the knowledge of the Company, all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
the Company or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to the Company or any of its
Subsidiaries.

 

3.12 ERISA Compliance.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other federal or state laws, except in instances in
which any such non-compliance could not be reasonably expected to have a
Material Adverse Effect. Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code, or has an applicable
remedial amendment period that will not have ended before the Closing Date. To
the knowledge of the Company, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of the Company, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan which is not a Multiemployer Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Internal Revenue
Code) is 60% or higher and the Company knows of no facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date;
(iv) neither the Company nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have

 

17



--------------------------------------------------------------------------------

become due that are unpaid; (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Neither the Company or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan.

 

3.13 Compliance with Laws.

The Company and its Subsidiaries are in compliance with the requirements of all
applicable Laws and all orders, writs, injunctions and decrees applicable to
them or to their properties, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

3.14 Foreign Assets Control Regulations.

(a) Neither the Company nor any Affiliated Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) the government of a
country subject to comprehensive U.S. economic sanctions administered by OFAC
(each OFAC Listed Person and each other entity described in clause (ii), a
“Blocked Person”).

(b) No part of the proceeds from the sale of the Securities hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Company or indirectly through any
Affiliated Entity, in connection with any investment in, or any transactions or
dealings with, any Blocked Person.

(c) Except as set forth in Schedule 3.14, to the Company’s knowledge, neither
the Company nor any Affiliated Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable Law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable Law), to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.

 

18



--------------------------------------------------------------------------------

(d) No part of the proceeds from the sale of the Securities hereunder will be
used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable Law), to ensure that the Company and each of its Subsidiaries is and
will continue to be in compliance with all applicable current and future
anti-corruption Laws and regulations.

 

3.15 Survival of Representations and Warranties.

The Company’s representations and warranties hereunder and under the other
Documents shall survive the execution and delivery of the same, any
investigation by any Purchaser and the issuance of the Securities.

 

SECTION 4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF EACH PURCHASER.

Each Purchaser (as to itself only) and each Account Manager (as to the managed
accounts of Purchasers) represents and warrants to the Company that:

 

4.1 Purchase for Own Account.

Such Purchaser or such Account Manager is purchasing the Securities to be
purchased by it solely for its own account (or in the case of Account Managers,
on behalf of managed accounts) and not as nominee or agent for any other Person
(other than for such managed accounts, if applicable) and not with a view to, or
for offer or sale in connection with, any distribution thereof (within the
meaning of the Securities Act) that would be in violation of the securities Laws
of the United States of America or any state thereof, without prejudice,
however, to its right at all times to sell or otherwise dispose of all or any
part of said Securities pursuant to a registration statement under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act, and subject, nevertheless, to the disposition of its
property being at all times within its control.

 

4.2 Accredited Investor.

Such Purchaser or such Account Manager is knowledgeable, sophisticated and
experienced in business and financial matters; it has previously invested in
securities similar to the Securities and it acknowledges that the Securities
have not been registered under the Securities Act and understands that the
Securities must be held indefinitely unless they are subsequently registered
under the Securities Act or such sale is permitted pursuant to an available
exemption from such registration requirement; it (or, in the case of an Account
Manager, the managed account on behalf of which the Account Manager is acting)
is able to bear the economic risk of its investment in the Securities and is
presently able to afford the complete

 

19



--------------------------------------------------------------------------------

loss of such investment; it (or, in the case of an Account Manager, the managed
account on behalf of which the Account Manager is acting) is an “accredited
investor” as defined in Regulation D promulgated under the Securities Act; and
it has been afforded access to information about the Company and its financial
condition and business sufficient to enable it to evaluate its investment in the
Securities.

 

4.3 Authorization.

Each Purchaser has taken all actions necessary to authorize it (or, in the case
of an Account Manager, such Account Manager is duly authorized by the managed
account for which it is acting) (i) to execute, deliver and perform all of its
obligations under this Agreement, (ii) to perform all of its obligations under
the Securities and (iii) to consummate the transactions contemplated hereby and
thereby.

 

4.4 Securities Restricted.

Each Purchaser acknowledges that the Securities have not been registered under
the Securities Act and understands that the Securities must be held
indefinitely, unless they are subsequently registered under the Securities Act
or such sale is permitted pursuant to an available exemption from such
registration requirement.

Each Purchaser acknowledges that no transfer or sale (including, without
limitation, by pledge or hypothecation) of Notes by any Purchaser which is
otherwise permitted hereunder, other than a transfer or sale to the Company,
shall be effective unless such transfer or sale is made in accordance with the
resale restrictions set forth in the restrictive legend required pursuant to
Section 1.1(f) to be set forth in the Notes. Each Purchaser shall, and each
subsequent Holder is required to, notify any later purchaser of Securities from
it of such resale restrictions.

 

4.5 ERISA.

Such Purchaser (and each subsequent Holder) represents that either:

(a) it is not acquiring the Securities for or on behalf of any employee pension
benefit plan or employee welfare benefit plan (as defined in Section 3 of ERISA)
or any “plan” (as defined in Section 4975 of the Internal Revenue Code) (each
hereafter a Holder “Plan”); or

(b) the purchase and holding of the Securities would be exempt under the
applicable provisions of one of the following Prohibited Transaction Class
Exemptions (“PTCE”): PTCE 95-60, PTCE 91-38, PTCE 90-1, PTCE 84-14 or PTCE
96-23; or

(c) to the extent such purchase is made on behalf of a Holder Plan, such
purchase and holding of the Securities will not otherwise give rise to a
transaction described Section 406 of ERISA or Section 4975(c)(1) of the Internal
Revenue Code for which a statutory or administrative exemption is unavailable.

 

20



--------------------------------------------------------------------------------

4.6 Fairness.

Each Purchaser acknowledges that no federal or state agency or regulatory
authority has made any finding or determination as to the fairness of the
Offering of the Securities for public investment, or any recommendation or
endorsement of the Securities.

 

4.7 Placement Agents and Counsel.

Each Purchaser acknowledges that (i) the Company has retained Knight and
Wunderlich Securities, Inc. (“Wunderlich” and, together with Knight, the
“Placement Agents”) to act as exclusive placement agents for the Company in
conducting the Offering, (ii) the Company will pay a placement agent fee to each
of the Placement Agents upon consummation of the purchase and sale of the
Securities pursuant to this Agreement, and (iii) the Offering is not being
underwritten by the Placement Agents, (iv) neither of the Placement Agents nor
any of their respective representatives are making any representation to any
Purchaser regarding the legality or merits of any investment in the Securities,
(v) such Purchaser should not construe, any communication, whether verbal or
written, with either Placement Agent or any of their respective representatives
as legal, business, financial, accounting, tax or other advice, (vi) such
Purchaser has consulted with its own advisors as to the legal, business,
financial, accounting, tax and other aspects of an investment in the Securities
and (vii) each of Fulbright & Jaworski L.L.P. and Andrews Kurth LLP has not
represented such Purchaser or provided any legal, business, financial,
accounting, tax or other advice to such Purchaser.

SECTION 5. REGISTRATION RIGHTS.

 

5.1 Registration.

(a) The Company shall use its commercially reasonable efforts to (i) cause to be
prepared and filed with the SEC a shelf registration statement on Form S-3 (or,
if the Company is not eligible to use such form, Form S-1) (the “Registration
Statement”) within ninety (90) days of the Closing Date (the “Filing Date”) for
purposes of registering for sale to the public the Registrable Securities, and
(ii) cause such Registration Statement to be declared effective (including,
without limitation, the execution of any required undertaking to file
post-effective amendments, appropriate qualifications or exemptions under
applicable Blue Sky or other state securities Laws and appropriate compliance
with applicable securities laws, requirements or regulations) under the
Securities Act by the SEC as soon as practicable thereafter and in any event no
later than one hundred fifty (150) days after the Closing Date. The Company
shall not be obligated to enter into any underwriting agreement for the sale of
any of the Registrable Securities.

(b) Notwithstanding the foregoing, if after the filing of any Registration
Statement but before the effectiveness thereof, the Board of Directors of the
Company determines in its good faith reasonable judgment that the Company should
not file or seek effectiveness of such Registration Statement otherwise required
to be filed pursuant to such Section 5.1(a) because (i) the filing of the
Registration Statement or continuation of the registration process would
adversely affect a pending or proposed material financing or a material
acquisition, merger, recapitalization, consolidation, reorganization or similar

 

21



--------------------------------------------------------------------------------

transaction, or negotiations, discussions or pending proposals with respect
thereto or (ii) the Registration Statement and any prospectus contains or would
contain a material misstatement of fact or omission as a result of an event that
has occurred or is continuing, the Company shall be entitled to postpone for the
shortest reasonable period of time (but not exceeding one hundred eighty
(180) days from the date of such determination of the Board of Directors of the
Company), the filing or effectiveness of such Registration Statement and shall
promptly give the Holders written notice of such determination, and, upon
request of the Holders, a general statement of the reasons for such postponement
and an approximation of the anticipated delay.

5.2 Expenses. All Registration Expenses incurred in connection with any
registration, qualification, exemption or compliance pursuant to Section 5.1
shall be borne by the Company. All Selling Expenses relating to the sale of
Registrable Securities shall be borne by such Holders pro rata on the basis of
the number of securities so registered.

 

5.3 Registration Procedures.

In the case of the registration, qualification, exemption or compliance effected
by the Company pursuant to this Agreement, the Company shall, upon reasonable
written request, inform each Holder as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:

(a) subject to Section 5.5, use its commercially reasonable efforts to keep such
registration, and any qualification, exemption or compliance under state
securities Laws which the Company determines to obtain, continuously effective
until the earlier of the following: (i) such time as all of the Registrable
Securities are sold, or (ii) such time as all Warrant Shares and any other
shares of Common Stock held by the Holders cease to be Registrable Securities.
The period of time during which the Company is required hereunder to keep the
Registration Statement effective is referred to herein as the “Registration
Period.”

(b) advise the Holders within five (5) Business Days:

(i) when the Registration Statement or any amendment thereto has been filed with
the SEC and when the Registration Statement or any post-effective amendment
thereto has become effective;

(ii) of any request by the SEC for amendments or supplements to the Registration
Statement or the prospectus included therein or for additional information;

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for such
purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and

 

22



--------------------------------------------------------------------------------

(v) of the occurrence of any event that requires the making of any changes in
the Registration Statement or the prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the prospectus, in the light of the circumstances under which they
were made) not misleading;

(c) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement at the earliest
possible time;

(d) promptly furnish to each Holder, without charge, at least one copy of such
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits in the form filed with the SEC;

(e) during the Registration Period, promptly deliver to each Holder, upon
request and without charge, as many copies of the prospectus included in such
Registration Statement and any amendment or supplement thereto as such Holder
may reasonably request; and the Company consents to the use, consistent with the
provisions hereof and thereof, of the prospectus or any amendment or supplement
thereto by each of the selling Holders of Registrable Securities in connection
with the offering and sale of the Registrable Securities covered by the
prospectus or any amendment or supplement thereto;

(f) prior to any public offering of Registrable Securities pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or Blue Sky Laws of such jurisdictions as any such Holders reasonably
request in writing, provided that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified, to consent to general service of
process in any such jurisdiction or to become subject to taxation in any
jurisdiction in which it is not then already subject to taxation, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by such
Registration Statement;

(g) upon the occurrence of any event contemplated by Section 5.3(b)(v), the
Company shall use its best efforts to promptly prepare a post-effective
amendment to the Registration Statement or a supplement to the related
prospectus, or file any other required document so that, as thereafter delivered
to purchasers of the Registrable Securities included therein, the prospectus
will not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

23



--------------------------------------------------------------------------------

(h) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC that could affect the sale of the
Registrable Securities;

(i) use its commercially reasonable efforts to cause all Registrable Securities
to be listed on each securities exchange or market, if any, on which equity
securities issued by the Company have been listed; and

(j) use its commercially reasonable efforts to take all other steps necessary to
effect the registration of the Registrable Securities contemplated hereby and to
enable the Holders to sell Registrable Securities under Rule 144.

 

5.4 Indemnification.

(a) To the extent permitted by Law, the Company shall indemnify each Holder and
each Person controlling such Holder within the meaning of Section 15 of the
Securities Act, with respect to which any registration that has been effected
pursuant to this Agreement, against all claims, losses, damages and liabilities
(or action in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened (subject to
Section 5.4(c)), arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in the Registration Statement,
prospectus, any amendment or supplement thereof or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, or any violation by the Company of any
rule or regulation promulgated by the Securities Act applicable to the Company
and relating to any action or inaction required of the Company in connection
with any such registration and will reimburse each Holder and each Person
controlling such Holder for reasonable legal and other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided, however, that the Company
will not be liable in any such case to the extent that any untrue statement or
omission or allegation thereof is made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Holder;
provided further, however, that the Company will not be liable in any such case
where the claim, loss, damage or liability arises out of or is related to the
failure of the Holder to comply with the covenants and agreements contained in
this Agreement respecting sales of Registrable Securities.

(b) Each Holder will severally (but not jointly), if Registrable Securities held
by such Holder are included in the securities as to which such registration is
being effected, indemnify the Company, each of its directors and officers and
each Person who controls the Company within the meaning of Section 15 of the
Securities Act, against all claims, losses, damages and liabilities (or actions
in respect thereof), including any of the foregoing incurred in settlement of
any litigation, commenced or threatened (subject to Section 5.4(c)), arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in the Registration Statement, prospectus, or any amendment or
supplement thereof, or based on any omission (or alleged omission) to

 

24



--------------------------------------------------------------------------------

state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in light of the circumstances in which
they were made, and will reimburse the Company, such directors and officers and
each Person controlling the Company for reasonable legal and any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action as incurred, in each case to the
extent, but only to the extent, that such untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder; provided
that the indemnity shall not apply to the extent that such claim, loss, damage
or liability results from the fact that the Final Prospectus was not made
available to the Person or entity asserting the loss, liability, claim or damage
at or prior to the time such furnishing is required by the Securities Act and
the Final Prospectus would have cured the defect giving rise to such loss,
claim, damage or liability. Notwithstanding the foregoing, a Holder’s aggregate
liability pursuant to this Section 5.4(b) and Section 5.4(d) shall be limited to
the net amount received by the Holder from the sale of the Registrable
Securities.

(c) Each party entitled to indemnification under this Section 5.4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided, however, that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense provided that all legal and other expenses incurred by the Indemnified
Party in connection therewith shall be at such Indemnified Party’s expense, and,
provided further, that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Agreement, unless such failure is materially prejudicial to the
Indemnifying Party in defending such claim or litigation. An Indemnifying Party
shall not be liable for any settlement of an action or claim effected without
its written consent (which consent will not be unreasonably withheld). No
Indemnifying Party, in its defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.

(d) If the indemnification provided for in this Section 5.4 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative

 

25



--------------------------------------------------------------------------------

fault of the Indemnifying Party on the one hand and of the Indemnified Party on
the other in connection with the statements or omissions which resulted in such
loss, liability, claim, damage or expense as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

5.5 Certain Obligations of Holders.

(a) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event requiring the preparation of a supplement or amendment to
a prospectus relating to Registrable Securities so that, as thereafter delivered
to the Holders, such prospectus shall not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, each Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement and prospectus contemplated by Section 5.1 until its
receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, each Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

(b) Each Holder shall suspend, upon request of the Company, any disposition of
Registrable Securities pursuant to the Registration Statement and prospectus
contemplated by Section 5.1 during (i) any period not to exceed one ninety
(90) day period within any one twelve (12) month period (the “Ninety Day
Period”) the Company requires in connection with a primary underwritten offering
of equity securities so long as the Holders are permitted to participate in such
primary underwritten offering on a pro rata basis based on the number of shares
of Common Stock they hold at such time relative to the Company’s total number of
outstanding shares of Common Stock at such time (provided, however, that, to the
extent the underwriters for such offering advise the Holders that marketing
factors require a limitation of the number of shares of Common Stock that may be
included in such underwritten offering, the right of the Holders to participate
in such offering on a pro rata basis as described above shall be reduced or
eliminated and such Holder shall nonetheless remain obligated to suspend its
disposition of Registrable Securities pursuant to the Registration Statement and
prospectus contemplated by Section 5.1 for up to the entirety of the Ninety Day
Period), and (ii) any period, not to exceed one ninety (90) day period per
twelve (12) month period, when the Company determines in good faith that offers
and sales pursuant thereto should not be made by reason of the presence of
material undisclosed circumstances or developments with respect to which the
disclosure that would be required in such a prospectus is premature or would
have a Material Adverse Effect on the Company.

(c) As a condition to the inclusion of its Registrable Securities, each Holder
shall furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may request in writing,
including completing a Registration Statement questionnaire substantially in the
form provided by the Company, or as shall be required in connection with any
registration referred to in this Agreement.

 

26



--------------------------------------------------------------------------------

(d) Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Registration Statement are not transferable on the books of the
Company unless any stock certificate submitted to the transfer agent evidencing
such Registrable Securities is accompanied by a certificate reasonably
satisfactory to the Company to the effect that (i) the Registrable Securities
have been sold in accordance with such Registration Statement and (ii) the
requirement of delivering a current prospectus has been satisfied.

(e) Each Holder agrees not to take any action with respect to any distribution
deemed to be made pursuant to such Registration Statement which would constitute
a violation of Regulation M under the Exchange Act or any other applicable rule,
regulation or Law.

(f) At the end of the Registration Period the Holders shall discontinue sales of
shares pursuant to such Registration Statement upon receipt of notice from the
Company of its intention to remove from registration the shares covered by such
Registration Statement which remain unsold, and such Holders shall notify the
Company of the number of shares registered which remain unsold immediately upon
receipt of such notice from the Company.

 

5.6 Rule 144.

With a view to making available to the Holders the benefits of certain rules and
regulations of the SEC which at any time permit the sale of the Notes, the
Warrants or the Registrable Securities to the public without registration, so
long as the Holders still own the Notes, the Warrants or any Registrable
Securities, the Company shall use its commercially reasonable efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) furnish to such Holder, upon any reasonable request, a written statement by
the Company as to its compliance with Rule 144 under the Securities Act, and of
the Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company as such Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing a Holder to sell any such securities without registration.

 

27



--------------------------------------------------------------------------------

SECTION 6. DEFINITIONS.

 

6.1 Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Account Manager” means each Purchaser (including without limitation any
investment manager or general partner), if any, duly authorized to act as
attorney in-fact or to make investment decisions on behalf of any Person in
purchasing, in the name of and using funds provided by such Person, Securities
hereunder.

“Affiliate” means, with respect to any referenced Person, a Person (a) which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such referenced Person,
(b) which directly or indirectly through one or more intermediaries beneficially
owns or holds 10% or more of the combined voting power of the total Voting
Securities of such referenced Person or (c) of which 10% or more of the combined
voting power of the total Voting Securities directly or indirectly through one
or more intermediaries is beneficially owned or held by such referenced Person
or a Subsidiary of such referenced Person. When used herein without reference to
any Person, Affiliate means an Affiliate of the Company. For purposes of this
definition, “control” when used with respect to any Person means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person, whether through the ownership of Voting
Securities, by agreement or otherwise; and the terms “affiliated,” “controlling”
and “controlled” have meanings correlative to the foregoing.

“Affiliated Entity” means any Subsidiary of the Company and any controlled
Affiliate of the Company or any Subsidiary of the Company.

“Agreement” means this Securities Purchase Agreement dated as of October 11,
2012 by and among the Company and the Purchasers.

“Business Day” means any day which is not a Legal Holiday.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of corporate stock, including without
limitation all common stock and preferred stock.

“Charter Documents” of any Person, means its certificate of incorporation,
articles of incorporation, bylaws, limited liability company certificate,
limited partnership certificate, limited liability company agreement, operating
agreement, limited partnership agreement, partnership agreement or other organic
document of similar purpose.

“Closing” has the meaning given to such term in Section 1.2(b).

“Closing Date” has the meaning given to such term in Section 1.2(b).

“Common Stock” has the meaning given to such term in Section 1.1(a).

“Common Stock Register” has the meaning given to such term in Section 1.5.

“Company” means Harvest Natural Resources, Inc., a Delaware corporation.

 

28



--------------------------------------------------------------------------------

“Default” has the meaning given to such term in the Indenture.

“Documents” means (a) this Agreement, the Indenture, the Notes, the Warrant
Agreement and the Warrants, collectively, or each of such documents singularly,
and (b) any documents or instruments contemplated by or executed in connection
with any of them or any of the transactions contemplated hereby or thereby.

“DTC” means The Depository Trust Company.

“Environmental Laws” means all federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
Release of any Hazardous Materials into the environment, including those related
to air emissions and discharges to waste or public systems.

“Equity Interest” means (a) with respect to a corporation, any and all Capital
Stock or warrants, options or other rights to acquire Capital Stock (but
excluding any debt security which is convertible into, or exchangeable or
exercisable for, Capital Stock) and (b) with respect to a partnership, limited
liability company or similar Person, any and all units, interests, rights to
purchase, warrants, options or other equivalents of, or other ownership
interests in any such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute or Law thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than a Multiemployer Plan); (b) the withdrawal of the Company or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Company or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or any
Multiemployer Plan is a plan in endangered or critical status within the meaning
of Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304
and 305 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate.

“Event of Default” has the meaning given to such term in the Indenture.

 

29



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, from time
to time, and any successor statute or Law thereto.

“Exchange Act Documents” means the Annual Report on Form 10-K for the year ended
December 31, 2011 filed by the Company with the SEC on March 15, 2012, and each
other report or document filed by the Company with the SEC pursuant to the
Exchange Act after such date and prior to the date hereof, including the
exhibits thereto.

“Filing Date” has the meaning given to such term in Section 5.1(a).

“Final Prospectus” has the meaning given to such term in Section 5.4(a).

“GAAP” has the meaning given to such term in the Indenture.

“Governmental Authority” means the government of the United States or any other
nation or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holder” or “Holders” means each Purchaser (so long as it holds any Securities)
and any other holder of any of the Securities. For purposes of SECTION 5 (but
not for purposes of the definition of “Registrable Securities”), “Holder” shall
be limited to holders of Registrable Securities.

“Holder Plan” has the meaning given to such term in Section 4.5(a).

“Indebtedness” has the meaning given to such term in the Indenture.

“Indemnified Party” has the meaning given to such term in Section 5.4(c).

“Indemnifying Party” has the meaning given to such term in Section 5.4(c).

“Indenture” has the meaning given to such term in Section 1.1(c).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute or Law thereto.

“IRS” means the United States Internal Revenue Service.

“Knight” has the meaning given to such term in Section 1.4(a)(i).

 

30



--------------------------------------------------------------------------------

“Laws” means all international, foreign, federal, state and local statutes,
treaties rules, guidelines, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority.

“Legal Holiday” means a Saturday, Sunday or day on which banks and trust
companies in the principal place of business of the Company or in the City of
New York are not required to be open.

“Lien” means any mortgage, pledge, lien, encumbrance, charge or adverse claim
affecting title or resulting in a charge against real or personal property, or
security interest of any kind (including, without limitation, any conditional
sale or other title retention agreement, any lease in the nature thereof, any
option or other agreement to sell and any filing of any financing statement
under the Uniform Commercial Code (or equivalent statutes) of any jurisdiction).

“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of the Company and its Subsidiaries, considered as a single enterprise or (b) a
material adverse effect on the ability of the Company to perform its obligations
under this Agreement or of any Purchaser or Holder to enforce or collect any of
the obligations hereunder or under any of the other Documents. In determining
whether any individual event could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that such event does not of itself have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events could
reasonably be expected to result in a Material Adverse Effect.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Ninety Day Period” has the meaning given to such term in Section 5.5(b).

“Notes” has the meaning given to such term in Section 1.1(a).

“Notes Register” has the meaning given to such term in Section 1.5.

“Offering” has the meaning given to such term in Section 1.1(b).

“Offering Memorandum” means the Company’s Offering Memorandum dated October 9,
2012, as revised by the revised offering memorandum dated October 10, 2012,
relating to the Securities.

 

31



--------------------------------------------------------------------------------

“OID” has the meaning given to such term in Section 1.3.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
before the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect before the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue Code
and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(3) or ERISA (including a Multiple Employer Plan or a Multiemployer
Plan) that is maintained or is contributed to by the Company and any ERISA
Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Internal Revenue Code.

“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization or a government or agency or
political subdivision thereof.

“Placement Agent” has the meaning given to such term in Section 4.7.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) other than a Multiemployer Plan, maintained for
employees of the Company or any ERISA Affiliate or any such Plan to which the
Company or any ERISA Affiliate is required to contribute on behalf of any of its
employees.

“PTCE” has the meaning given to such term in Section 4.5(b).

“Purchasers” means the purchasers on the signature pages hereto.

“Registrable Securities” means the Warrant Shares; provided, however, that
securities shall only be treated as Registrable Securities (a) if and only for
so long as they (i) have not been disposed of pursuant to a registration
statement declared effective by the SEC, (ii) have not been sold in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act so that all transfer restrictions and restrictive legends
with respect thereto are removed upon the consummation of such sale and are held
by (A) a Purchaser under this Agreement, (B) a Holder or (C) an owner of Warrant
Shares who is not a Purchaser or a Holder but who has delivered to the Company a
written undertaking, in form reasonably satisfactory to the Company, to be
subject to the obligations of a Holder under Article 5 of this Agreement and
(b) until the third anniversary of the Closing Date. Notwithstanding the
foregoing, Registrable Securities shall not be deemed Registrable Securities at
any time during which such Registrable Securities may be sold under Rule 144
during any 90 day period without any limitations as to volume or holding period.

 

32



--------------------------------------------------------------------------------

“Registration Expenses” means all expenses incurred by the Company in complying
with SECTION 5 hereof, including, without limitation, all registration,
qualification and filing fees, printing expenses, escrow fees, fees and expenses
of counsel for the Company, Blue Sky fees and expenses, all fees and expenses of
legal counsel for any Holder, and the expense of any special audits incident to
or required by any such registration (but excluding all Selling Expenses).

“Registration Period” has the meaning given to such term in Section 5.3(a).

“Registration Statement” has the meaning given to such term in Section 5.1(a).

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment of any Hazardous Materials (including the abandonment or discarding
of barrels, containers and other closed receptacles containing any Hazardous
Materials).

“Regulation M” has the meaning promulgated by the Commission pursuant to the
Exchange Act, as such regulation may be amended from time to time.

“Reportable Event” means any of the events set forth in Section 4043(c) or
ERISA, other than events for which the 30-day notice period has been waived.

“Rule 144” means Rule 144 as promulgated by the SEC under the Securities Act, as
amended from time to time, and any successor rule or regulation thereto.

“Rule 144A” means Rule 144A as promulgated by the SEC under the Securities Act,
as amended from time to time, and any successor rule or regulation thereto.

“Rule 424(b)” means Rule 424(b) as promulgated by the SEC under the Securities
Act, as amended from time to time, and any successor rule or regulation thereto.

“Rule 434” means Rule 434 as promulgated by the SEC under the Securities Act, as
amended from time to time, and any successor rule or regulation thereto.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute or Law thereto.

“Security” or “Securities” has the meaning given to such term in Section 1.1(a).

“Selling Expenses” means all selling commissions applicable to the sale of
Registrable Securities.

“Solvent” means, with respect to any Person on a particular date, that on such
date, (a) the fair saleable value of the assets of such Person exceeds its
probable liability on its debts as they become absolute and mature, (b) all of
such Person’s assets, at a fair valuation, exceed the

 

33



--------------------------------------------------------------------------------

sum of such Person’s debts, (c) such Person is able to pay its debts or
liabilities as such debts and liabilities mature and (d) such Person is not
engaged in a business or transaction, and is not about to engage in a business
or transaction, for which such Person’s assets would constitute an unreasonably
small capital.

“Subsidiary” means, with respect to any Person, (a) a corporation a majority of
whose Capital Stock with voting power, under ordinary circumstances, to elect
directors is, at the date of determination, directly or indirectly, owned by
such Person, by one or more Subsidiaries of such Person or by such Person and
one or more Subsidiaries of such Person or (b) a partnership in which such
Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but, in the case of a limited
partner, only if such Person or its Subsidiary is entitled to receive more than
50% of the assets of such partnership upon its dissolution, or (c) any limited
liability company or any other Person (other than a corporation or a
partnership) in which such Person, a Subsidiary of such Person or such Person
and one or more Subsidiaries of such Person, directly or indirectly, at the date
of determination, has (i) at least a majority ownership interest or (ii) the
power to elect or direct the election of a majority of the directors or other
governing body of such Person.

“Taxes” means all Federal, state, local and foreign taxes, and other assessments
of a similar nature (whether imposed directly or through withholding), including
any interest, additions to tax, or penalties applicable thereto.

“Tax Return” means all Federal, state, local and foreign tax returns,
declarations, statements, reports, schedules, forms and information returns and
any amended Tax Return relating to Taxes.

“Trustee” has the meaning given to such term in Section 1.1(c).

“Voting Securities” means any class of Equity Interests of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power (“Voting Power”) under ordinary circumstances to vote for the election of
directors, managers, trustees or general partners of such Person (regardless of
whether at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

“Warrant Agent” has the meaning given to such term in the Warrant Agreement.

“Warrant Agreement” has the meaning given to such term in Section 1.1(d).

“Warrants” has the meaning given to such term in Section 1.1(a).

“Warrant Register” has the meaning given to such term in Section 1.5.

“Warrant Shares” has the meaning given to such term in Section 1.1(d).

“Wunderlich” has the meaning given to such term in Section 4.7.

 

34



--------------------------------------------------------------------------------

6.2 Rules of Construction.

Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) “or” is not exclusive;

(c) words in the singular include the plural, and words in the plural include
the singular;

(d) provisions apply to successive events and transactions;

(e) “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section or other
subdivision; and.

(f) any reference to a “Section,” “Annex” or “Schedule” refers to a Section of,
an Annex to, or a Schedule to this Agreement, respectively.

SECTION 7. MISCELLANEOUS.

 

7.1 Amendments and Waivers.

No amendment, supplement, modification or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be valid or effective, unless the same shall be in writing and signed by
each of the parties hereto.

 

7.2 Notices.

All notices and other communications provided for or permitted hereunder shall
be made by hand-delivery, first-class mail, telex, telecopier, or overnight air
courier guaranteeing next day delivery:

(a) if to any Purchaser, at such Purchaser’s address or telecopy number set
forth on Schedule 1.1 hereto; and

(b) if to the Company, 1177 Enclave Parkway, Suite 300, Houston, Texas 77077,
Attention: General Counsel, Phone: (281)-899-5700, Fax: (281) 899-5702 with a
copy to Fulbright & Jaworski L.L.P., 2200 Ross Avenue, Suite 2800, Dallas, Texas
75201, Attention: Harva Dockery, Phone: (214)-855-8369, Fax: (214) 855-8200.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back if
telexed; when receipt acknowledged, if telecopied; and the next business day
after timely delivery to the courier, if sent by overnight air courier
guaranteeing next day delivery. The parties may change the addresses to which
notices are to be given by giving five days’ prior notice of such change in
accordance herewith.

 

35



--------------------------------------------------------------------------------

7.3 Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties.

 

7.4 Counterparts.

This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

7.5 Headings.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

7.6 Governing Law; Submission to Jurisdiction.

This Agreement and all issues hereunder shall be governed by and construed in
accordance with the Laws of the State of New York. To the fullest extent it may
effectively do so under applicable Law, the Company hereby irrevocably submits
to the jurisdiction of any New York state court sitting in the Borough of
Manhattan in the City of New York or any federal court sitting in the Borough of
Manhattan in the City of New York in respect of any suit, action or proceeding
arising out of or relating to this Agreement or any of the Documents, and
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, jurisdiction of the aforesaid courts. The Company irrevocably
waives, to the fullest extent it may effectively do so under applicable Law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of any Purchaser or
any Holder of a Security to serve process in any other manner permitted by Law
or to commence legal proceedings or otherwise proceeding against the Company in
any other jurisdiction.

 

7.7 Entire Agreement.

This Agreement, together with the other Documents, is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein. This Agreement,
together with the other Documents, supersedes all prior agreements and
understandings between the parties hereto with respect to such subject matter
hereof.

 

7.8 Severability.

In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that each Purchaser’s rights and privileges shall be enforceable to the
fullest extent permitted by Law.

 

36



--------------------------------------------------------------------------------

7.9 Further Assurances.

The Company shall, and shall cause each of its Subsidiaries to, at its cost and
expense, upon request of any Purchaser or Holder, duly execute and deliver, or
cause to be duly executed and delivered, to such Purchaser or Holder such
further instruments and do or cause to be done such further acts as may be
necessary or proper in the reasonable opinion of such Purchaser or Holder to
carry out more effectually the provisions and purposes of this Agreement and the
other Documents.

(Signature pages follow)

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties set
forth below as of the date first written above.

 

HARVEST NATURAL RESOURCES, INC. By:  

/s/ Stephen C. Haynes

Name:   Stephen C. Haynes Title:   Vice President and Chief Financial Officer

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

ADVANCED SERIES TRUST – AST

ACADEMIC STRATEGIES ASSET

ALLOCATION PORTFOLIO

By:  

/s/ Brendan Kalb

Name:   Brendan Kalb Title:   General Counsel

Check yes X or no  ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $675,000

Warrants Purchased: 5,813

Aggregate Purchase Price: $648,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

AMICI ASSOCIATES L.P. By:  

/s/ Paul Orlin

Name:   Paul Orlin Title:   Managing Member of Porter Orlin LLC

Check yes ¨ or no X. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $534,000

Warrants Purchased: 4,595

Aggregate Purchase Price: $512,640

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

AMICI FUND INTERNATIONAL, LTD. By:  

/s/ Paul Orlin

Name:   Paul Orlin Title:   Managing Member of Porter Orlin LLC

Check yes ¨ or no X. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $2,477,000

Warrants Purchased: 21,326

Aggregate Purchase Price: $2,377,920

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

AMICI QUALIFIED ASSOCIATES, L.P. By:  

/s/ Paul Orlin

Name:   Paul Orlin Title:   Managing Member of Porter Orlin LLC

Check yes ¨ or no ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $1,567,000

Warrants Purchased: 13,757

Aggregate Purchase Price: $1,533,120

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

AQR FUNDS – AQR DIVERSIFIED

ARBITRAGE FUND

By:  

/s/ Brendan Kalb

Name:   Brendan Kalb Title:   Executive Vice President & Secretary

Check yes X or no ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $5,975,000

Warrants Purchased: 51,454

Aggregate Purchase Price: $5,736,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

AQR OPPORTUNISTIC PREMIUM OFFSHORE

FUND, L.P.

By:  

/s/ Brendan Kalb

Name:   Brendan Kalb Title:   General Counsel

Check yes X or no ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $700,000

Warrants Purchased: 6,028

Aggregate Purchase Price: $672,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

CHULA ENTERPRISES LLC By:  

/s/ David K. Sherman

Name:   David K. Sherman Title:   Authorized Agent as Investment Adviser

Check yes ¨ or no ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $100,000

Warrants Purchased: 861

Aggregate Purchase Price: $96,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

CNH DIVERSIFIED OPPORTUNITIES MASTER

ACCOUNT, L.P.

By:  

/s/ Brendan Kalb

Name:   Brendan Kalb Title:   General Counsel

Check yes X or no ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $150,000

Warrants Purchased: 1,292

Aggregate Purchase Price: $144,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

COHANZICK ABSOLUTE RETURN MASTER

FUND, LTD.

By:  

/s/ David K. Sherman

Name:   David K. Sherman Title:   Authorized Agent

Check yes ¨ or no ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $575,000

Warrants Purchased: 4,951

Aggregate Purchase Price: $552,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

COHANZICK CREDIT OPPORTUNITIES

MASTER FUND, LTD.

By:  

/s/ David K. Sherman

Name:   David K. Sherman Title:   Authorized Agent

Check yes ¨ or no ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $175,000

Warrants Purchased: 1,507

Aggregate Purchase Price: $168,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

THE COLLECTORS’ FUND, L.P. By:  

/s/ Paul Orlin

Name:   Paul Orlin Title:   Managing Member of Porter Orlin LLC

Check yes ¨ or no X. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $392,000

Warrants Purchased: 3,379

Aggregate Purchase Price: $376,320

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

DCF PARTNERS, LP By:  

/s/ David S. Floren

Name:   David S. Floren Title:   General Partner

Check yes ¨ or no X. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $2,500,000

Warrants Purchased: 21,529

Aggregate Purchase Price: $2,400,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

DUBUQUE BANK & TRUST By:  

/s/ Michael G. Flood

Name:   Michael G. Flood Title:   Equity Manager

Check yes ¨ or no X. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $1,250,000

Warrants Purchased: 10,764

Aggregate Purchase Price: $1,200,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

MSD CREDIT OPPORTUNITY FUND, L.P. By:  

/s/ Marcello Liguori

Name:   Marcello Liguori Title:   Managing Director

Check yes X or no ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $40,000,000

Warrants Purchased: 344,456

Aggregate Purchase Price: $38,400,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

MSD ENERGY PARTNERS, L.P. By:  

/s/ Marcello Liguori

Name:   Marcello Liguori Title:   Managing Director

Check yes X or no ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $10,500,000

Warrants Purchased: 90,420

Aggregate Purchase Price: $0

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

TRIMARC CAPITAL FUND, LP By:  

/s/ Michael Trica

Name:   Michael Trica Title:   Portfolio Manager

Check yes ¨ or no X. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $2,000,000

Warrants Purchased: 17,223

Aggregate Purchase Price: $1,920,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

ULYSSES PARTNERS LP By:  

/s/ David K. Sherman

Name:   David K. Sherman Title:   Authorized Agent as Investment Advisor

Check yes ¨ or no ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $150,000

Warrants Purchased: 1,292

Aggregate Purchase Price: $144,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

VR GLOBAL PARTNERS, L.P. By:  

/s/ Jeffrey Johnson

Name:   Jeffrey Johnson Title:   Director

Check yes ¨ or no X. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $7,000,000

Warrants Purchased: 60,280

Aggregate Purchase Price: $6,720,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

WOLVERINE FLAGSHIP FUND TRADING

LIMITED

By:  

/s/ Andrew R. Sujdak

Name:   Andrew R. Sujdak Title:  

Managing Director, Wolverine Asset

Management (its General Partner)

Check yes ¨ or no ¨. The Purchaser whose signature appears above hereby elects
to be subject to the Beneficial Ownership Limitation Provisions described in
Section 1.11 of this Agreement and in any certificate representing the Warrants.
If no box is checked, it will be assumed that the Purchaser does NOT so elect.

Notes Purchased: $3,000,000

Warrants Purchased: 25,834

Aggregate Purchase Price: $2,880,000

(wire this amount)

IAI Notes CUSIP: 41754V AE3

IAI Warrants CUSIP: 41754V 152

 

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

Annex A

Form of Indenture

[Separately provided.]

A



--------------------------------------------------------------------------------

Annex B

Form of Warrant Agreement

[Separately provided.]

B



--------------------------------------------------------------------------------

Annex C

Form of Legal Opinion of Special Counsel to the Company

Capitalized terms used in this Annex have the respective meanings (i) set forth
below, or (ii) if not so set forth, given to such terms in the Purchase
Agreement to which this Annex is attached (the “Purchase Agreement”).

“Applicable Agreements” means those agreements and other instruments included
among the agreements and other instruments that have been filed or listed as
exhibits to any of the Exchange Act Documents.

“Applicable Orders” means those orders or decrees of governmental authorities
listed in Schedule [    ] to this opinion letter, which have been certified by
officers of the Company as being every order or decree of any governmental
authority by which the Company or any of its subsidiaries or any of their
respective properties is bound, that is material in relation to the business,
operations, affairs, financial condition, assets, or properties of the Company
and its subsidiaries, considered as a single enterprise. [However, officers of
the Company have certified to us that there are no Applicable Orders.]

“Transaction Agreements” means the Purchase Agreement, the Indenture, the Notes,
the Warrant Agreement and the Warrants.

References herein to “applicable laws” mean those laws, rules and regulations
that, in our experience, are normally applicable to transactions of the type
contemplated by the Transaction Agreements, without our having made any special
investigation as to the applicability of any specific law, rule or regulation,
and that are not the subject of a specific opinion herein referring expressly to
a particular law or laws; provided however, that such references do not include
any municipal or other local laws, rules or regulations, or any antifraud,
environmental, labor, securities (except as set forth in paragraphs 10 and 11
below), tax, insurance or antitrust, laws, rules or regulations.

1. The Company is validly existing as a corporation and in good standing under
the laws of the State of Delaware.

2. The Company has the corporate power and corporate authority under the laws of
the State of Delaware to (i) execute and deliver, and incur and perform all of
its obligations under, each of the Transaction Agreements and (ii) carry on its
business and own its properties as described in the Exchange Act Documents.

3. Each of the Transaction Agreements has been duly authorized, executed and
delivered by the Company.

4. None of (i) the execution and delivery of, or the incurrence or performance
by the Company of its obligations under, each of the Transaction Agreements,
each in accordance with its terms and (ii) the offering, issuance, sale and
delivery of the Securities pursuant to the Purchase Agreement, (A) constituted,
constitutes or will constitute a violation of the Company’s Charter Documents,
(B) constituted, constitutes or will constitute a breach or violation of, or a

Annex C - Page 1



--------------------------------------------------------------------------------

default (or an event which, with notice or lapse of time or both, would
constitute such a default), under any Applicable Agreement, (C) resulted,
results or will result in the creation of any security interest in, or lien
upon, any of the property or assets of the Company or any of its subsidiaries
pursuant to any Applicable Agreement, (D) resulted, results or will result in
any violation of (i) applicable laws of the State of New York, (ii) applicable
laws of the State of Texas, (iii) applicable laws of the United States of
America or (iii) the General Corporation Law of the State of Delaware or
(E) resulted, results or will result in the contravention of any Applicable
Order.

5. No Governmental Approval or Filing, which has not been obtained or made and
is not in full force and effect, is required to authorize, or is required for
the execution and delivery by the Company of, the Transaction Agreements or the
incurrence or performance of its obligations thereunder, or the enforceability
of any of such Transaction Agreements against the Company. As used in this
paragraph, “Governmental Approval or Filing” means any consent, approval,
license, authorization or validation of, or filing, recording or registration
with, any executive, legislative, judicial, administrative or regulatory body of
the State of New York, the State of Texas, the State of Delaware or the United
States of America, pursuant to (i) applicable laws of the State of New York,
(ii) applicable laws of the State of Texas, (iii) the General Corporation Law of
the State of Delaware or (iv) applicable laws of the United States of America.

6. Each of the Transaction Agreements constitutes a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
under applicable laws of the State of New York.

7. In a case properly argued and presented, a Texas state court having
jurisdiction and applying Texas law (including, without limitation, the conflict
of law principles set forth in Chapter 271 of the Texas Business and Commerce
Code) or a United States federal court having jurisdiction and applying Texas
law (including, without limitation, the conflict of law principles set forth in
Chapter 271 of the Texas Business and Commerce Code) would enforce the
provisions contained in the Transaction Agreements that purport to require that
the rights and obligations of the parties thereto are to be governed by and
construed in accordance with the laws of the State of New York.

8. In a case properly argued and presented, a New York state court having
jurisdiction and applying New York law (including, without limitation, New York
General Obligations Law Section 5-1401) or a United States federal court having
jurisdiction and applying New York law (including, without limitation, New York
General Obligations Law Section 5-1401) would enforce the provisions contained
in the Transaction Agreements that purport to require that the rights and
obligations of the parties thereto are to be governed by and construed in
accordance with the laws of the State of New York.

9. The holders of outstanding shares of capital stock of the Company are not
entitled to any preemptive rights under the Company’s Charter Documents or any
Applicable Agreement, to subscribe for the Securities or the shares of the
Company’s Common Stock issuable upon the exercise of any of the Warrants. The
shares of Common Stock issuable upon exercise of the Warrants at the initial
exercise price provided in the Warrant Agreement and the

Annex C - Page 2



--------------------------------------------------------------------------------

Warrants have been duly authorized by the Company and reserved for issuance upon
such exercise, and upon issuance of such shares of Common Stock pursuant to the
exercise of the Warrants in accordance with the terms of the Warrant Agreement
and the Warrants at exercise prices at or in excess of the par value of such
shares of Common Stock, such shares of Common Stock will be validly issued,
fully paid and nonassessable.

10. The issuance, sale and delivery by the Company of the Securities to the
Purchasers in the manner contemplated by the Purchase Agreement, do not require
registration under the Securities Act of 1933, as amended, and such issuance,
sale and delivery of the Notes do not require the Purchase Agreement or the
Indenture to be qualified under the Trust Indenture Act of 1939, as amended.

11. Each of the Company and its Subsidiaries is not, and immediately after
giving effect to the issuance and sale of the Securities occurring today and the
application of proceeds therefrom as described in the Purchase Agreement, will
not be, an “investment company” within the meaning of said term as used in the
Investment Company Act of 1940, as amended.

Annex C - Page 3



--------------------------------------------------------------------------------

Schedule 1.1

Notices and Numbers of Securities

 

Wolverine Flagship Fund Trading Limited Notes:    $3,000,000 Warrants:    25834
Address   

C/O Wolverine Asset Management

Dominic Data

175 W. Jackson Blvd, Suite 200

Chicago, IL 60604

Phone    (312) 884-4000 Fax    (312) 884-4001 Amici Associates L.P.    Notes:   
$534,000 Warrants:    4595 Address   

Paul E. Orlin

666 Fifth Avenue, Suite 3403

New York, NY 10103

Phone    (212) 484-5000 Fax    Amici Qualified Associates, L.P.    Notes:   
$1,597,000 Warrants:    13757 Address   

Paul E. Orlin

666 Fifth Avenue, Suite 3403

New York, NY 10103

Phone    (212) 484-5000 Fax    Amici Fund International, Ltd.    Notes:   
$2,477,000 Warrants:    21326 Address   

Paul E. Orlin

666 Fifth Avenue, Suite 3403

New York, NY 10103

Phone    (212) 484-5000 Fax   

 

Schedule 1.1 - Page 1



--------------------------------------------------------------------------------

The Collectors’ Fund L.P. Notes:    $392,000 Warrants:    3379 Address   

Paul E. Orlin

666 Fifth Avenue, Suite 3403

New York, NY 10103

Phone    (212) 484-5000 Fax    Trimarc Capital Fund, LP    Notes:    $2,000,000
Warrants:    17223 Address   

C/O Oakum Bay Capital, LLC

Michael Trica

400 Madison Avenue, Suite 9D

New York, NY 10017

Phone    (646) 568-7110 Fax    (646) 568-7121 Dubuque Bank & Trust    Notes:   
$1,250,000 Warrants:    10764 Address   

1398 Central Ave, PO Box 747

C/O Michael Flood

Dubuque, IA 52001

Phone    563-589-2031 Fax    Cohanzick Credit Opportunities Master Fund, Ltd.   
Notes:    $175,000 Warrants:    1507 Address   

Jonathan Barkoe

C/O Cohanzick Offshore Advisors, L.P.

427 Bedford Road Suite 320

Pleasantville, NY 10570

Phone    (914) 741-9600 Fax    (914) 206-4163

 

Schedule 1.1 - Page 2



--------------------------------------------------------------------------------

Cohanzick Absolute Return Master Fund, Ltd. Notes:    $575,000 Warrants:    4951
Address   

Jonathan Barkoe

C/O Cohanzick Offshore Advisors, L.P.

427 Bedford Road Suite 320

Pleasantville, NY 10570

Phone    (914) 741-9600 Fax    (914) 206-4163 Ulysses Partners LP    Notes:   
$150,000 Warrants:    1292 Address   

Eric Squire

One Rockefeller Plaza, 20th Floor

New York, NY 10020

Phone    (212) 455-6238 Fax    (212) 455-6286 Chula Enterprises LLC    Notes:   
$100,000 Warrants:    861 Address   

Warren Berman

500 North Third Street, Suite 205

Fairfield, IA 52556

Phone    (641) 472-4887 Fax    (641) 472-6929 DCF Partners, LP    Notes:   
$2,500,000 Warrants:    21529 Address   

DCF Capital

73 Arch Street

Greenwich, CT 06830

Phone    (203) 622-5850 Fax    (203) 422-6983

 

Schedule 1.1 - Page 3



--------------------------------------------------------------------------------

VR Global Partners, L.P.    Notes:    $7,000,000 Warrants:    60280 Address   

Intertrust Corporate Services (Cayman) Limited

87 Mary Street George Town

Grand Cayman KY1-9005

Cayman Islands

Phone    +971 4 372 3400 Fax    +971 4 372 3499 AQR Opportunistic Premium
Offshore Fund, L.P.    Notes:    $700,000 Warrants:    6028 Address   

C/O CNH Partners, LLC

Brendan Kalb

Two Greenwich Plaza, 3st Floor

Greenwich, CT 06830

Phone    (203) 742-3618 Fax    (203) 742-3118 Advanced Series Trust - AST
Academic Strategies Asset Allocation Portfolio Notes:    $675,000 Warrants:   
5813 Address    C/O CNH Partners, LLCBrendan KalbTwo Greenwich Plaza, 3st Floor
Greenwich, CT 06830 Phone    (203) 742-3618 Fax    (203) 742-3118 CNH
Diversified Opportunities Master Account, L.P. Notes:    $150,000 Warrants:   
1292 Address   

C/O CNH Partners, LLC

Brendan Kalb

Two Greenwich Plaza, 1st Floor

Greenwich, CT 06830

Phone    (203) 742-3618 Fax    (203) 742-3118

 

Schedule 1.1 - Page 4



--------------------------------------------------------------------------------

AQR Funds - AQR Diversified Arbitrage Fund Notes:    $5,975,000 Warrants:   
51454 Address   

C/O AQR Funds

Brendan Kalb

Two Greenwich Plaza, 3st Floor

Greenwich, CT 06830

Phone    (203) 742-3618 Fax    (203) 742-3118 MSD Energy Partners, L.P.   
Notes:    $10,500,000 Warrants:    90420 Address   

Douglas Marks

645 Fifth Avenue, 21st Floor

New York, NY 10022

Phone    (212) 303-1694 Fax    (212) 303-1622 MSD Credit Opportunity Fund, L.P.
   Notes:    $40,000,000 Warrants:    344456 Address   

Jeff Kravetz

645 Fifth Avenue, 21st Floor

New York, NY 10022

Phone    (212) 303-1655 Fax    (212) 303-1622

 

Schedule 1.1 - Page 5



--------------------------------------------------------------------------------

Schedule 3.10

Disclosed Litigation

In May 2012, Newfield Production Company (“Newfield”) filed notice pursuant to
the Purchase and Sale Agreement between Harvest (US) Holdings, Inc. (“Harvest
US”) and Newfield dated March 21, 2011 (the “PSA”) of a potential environmental
claim involving certain wells drilled on the Antelope Project. The claim asserts
that locations constructed by Harvest were built on, within, or otherwise impact
or potentially impact wetlands and other water bodies. The notice asserts that
to the extent of potential penalties or other obligations that might result from
potential violations that Harvest US indemnifies Newfield pursuant to the PSA.
In June 2012, we provided Newfield with notice pursuant to the PSA (1) denying
that Newfield has any right to indemnification from us, (2) alleging that any
potential environmental claim related to Newfield’s notice would be an assumed
liability under the PSA and (3) asserting that Newfield indemnify us pursuant to
the PSA. We dispute Newfield’s claims and plan to vigorously defend against
them. We are unable to estimate the amount or range of any possible loss.

Schedule 3.10



--------------------------------------------------------------------------------

Schedule 3.11

Environmental Matters

Please see Schedule 3.10.

Schedule 3.11



--------------------------------------------------------------------------------

Schedule 3.14

Anti-Money Laundering Law Events

On May 31, 2011, the United Kingdom branch of our subsidiary, Harvest Natural
Resources, Inc. (UK), initiated a wire transfer of approximately $1.1 million
($0.7 million net to our 66.667 percent interest) intending to pay Libya Oil
Gabon S.A. (“LOGSA”) for fuel that LOGSA supplied to our subsidiary in the
Netherlands, Harvest Dussafu, B.V., for the company’s drilling operations in
Gabon. On June 1, 2011, our bank notified us that it had been required to block
the payment in accordance with the U.S. sanctions against Libya as set forth in
Executive Order 13566 of February 25, 2011, and administered by OFAC, because
the payee, LOGSA, may be a blocked party under the sanctions. The bank further
advised us that it could not release the funds to the payee or return the funds
to us unless we obtain authorization from OFAC. On October 26, 2011, we filed an
application with OFAC for return of the blocked funds to us. Unless that
application is approved, the funds will remain in the blocked account, and we
can give no assurance when, or if, OFAC will permit the funds to be released.
Our October 26, 2011 application for the return of the blocked funds remains
pending with OFAC.

Schedule 3.14